

113 HR 2780 IH: Insular Area Climate Change Act
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2780IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. Grijalva (for himself, Mr. Sablan, Mr. San Nicolas, Ms. Plaskett, Mr. Soto, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, Transportation and Infrastructure, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for climate change planning, mitigation, adaptation, and resilience in the United States Territories and Freely Associated States, and for other purposes.1.Short titleThis Act may be cited as the Insular Area Climate Change Act.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Definitions.Sec. 4. Findings.Title I—General Provisions Sec. 101. Insular Area Climate Change Interagency Task Force.Sec. 102. Non-Federal cost-share waiver.Sec. 103. Coral reefs prize competitions.Title II—Department of the InteriorSec. 201. Office of Insular Affairs Technical Assistance Program.Sec. 202. Runit Dome report and monitoring activities.Title III—National Oceanic and Atmospheric AdministrationSec. 301. Climate Change Insular Research Grant Program.Sec. 302. Coastal management technical assistance and report.Sec. 303. National Weather Service technical assistance and grants.Sec. 304. Ocean and Coastal Mapping Integration Act.Title IV—Department of EnergySec. 401. Office of Insular Area Energy Policy and Programs.Sec. 402. Comprehensive energy plans.Sec. 403. Energy Efficient Product Rebate Program.Sec. 404. Renewable Energy Grant Program.Sec. 405. Offshore wind for the territories.Sec. 406. State Energy Program non-Federal cost-share waiver.Title V—Environmental Protection AgencySec. 501. Definitions.Sec. 502. Insular Area National Program Office.Sec. 503. Insular Area Sustainable Infrastructure Grant Program.Sec. 504. Insular Area Renewable Energy Grant Program.Sec. 505. Insular Area Technical Assistance Program.Title VI—Emergency ManagementSec. 601. Community disaster loans repayment cancellation.Sec. 602. Disaster relief non-Federal cost-share waiver.3.DefinitionsIn this Act, the following definitions apply:(1)AdaptationThe term Adaptation means the capacity of natural and human systems to adjust to climate change or its impacts in a matter that will reduce damage or take advantage of any beneficial aspects.(2)Freely associated statesThe term Freely Associated States means the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.(3)Insular areasThe term Insular Areas means the territories and Freely Associated States.(4)MitigationThe term Mitigation means measures and initiatives that would limit or reduce greenhouse gas emissions.(5)ResilienceThe term Resilience means the capacity of natural and human systems to resist, assimilate, and recover from the effects of climate change in an efficient and timely manner, maintaining or restoring basic structures and essential functions.(6)Renewable energyThe term renewable energy means energy that has been derived from Earth’s natural resources that are not finite or exhaustible, including solar, wind, hydroelectric, geothermal, and ocean (thermal and mechanics).(7)Renewable energy systemThe term renewable energy system includes off-grid or stand-alone systems, microgrids, nano grids, and virtual power plants systems based on renewable energy sources, including storage and other related ancillary equipment. These may also be referred to as eligible projects. Waste to energy are not considered as eligible projects. (8)TerritoriesThe term territories means American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the Virgin Islands of the United States.(9)TerritoryThe term territory means American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, or the Virgin Islands of the United States.4.FindingsCongress finds as follows:(1)The Insular Areas are topographically and environmentally diverse and treasured by millions of individuals who call them home.(2)The territories in the Caribbean (Puerto Rico and the Virgin Islands of the United States) and the territories in the Pacific (American Samoa, the Commonwealth of the Northern Mariana Islands, and Guam) face many of the same climate change-related challenges. Freely Associated States face similar climate change-related vulnerabilities.(3)Insular Areas are experiencing sea level rise, coastal erosion, and increasing storm impacts that threaten lives, critical infrastructure, ecosystems, and livelihood security.(4)Temperature increases are likely to further create and intensify the length of droughts, reduce water supply, impact public health, and increase demand of freshwater in Insular Areas. In addition, temperature increases will drive coral reefs to extinction, eliminating a natural barrier against storm surge, increasing destruction of infrastructure, and threatening lives of the inhabitants of the islands.(5)In 2017, two major storms, Hurricane Irma and Hurricane Maria, impacted Puerto Rico and the Virgin Islands of the United States. Hurricane Maria caused thousands of deaths in Puerto Rico and the Virgin Islands of the United States and significant damage to their infrastructure, including Puerto Rico’s energy system. Hurricane Maria destroyed millions of trees in Puerto Rico and the Virgin Islands of the United States, which has significantly increased erosion and sediment transport. As a result, reservoirs have lost significant storage capacity and coral reefs are severely impacted.(6)In 2018, Typhoon Yutu impacted the Commonwealth of the Northern Mariana Islands and Guam, causing catastrophic destruction in those territories.IGeneral Provisions 101.Insular Area Climate Change Interagency Task Force(a)Establishment of task forceNot later than 90 days after the date of the enactment of this Act, the following shall jointly establish the Insular Area Climate Change Interagency Task Force (hereafter in this section referred to as the Task Force):(1)The Secretary of the Interior.(2)The Secretary of Energy.(3)The Secretary of State.(4)The Secretary of Housing and Urban Development.(5)The Secretary of Agriculture.(6)The Secretary of Commerce.(7)The Administrator of the Federal Emergency Management Agency.(8)The Administrator of the Environmental Protection Agency.(b)ChairpersonThe Task Force shall be chaired by the Administrator of the Federal Emergency Management Agency.(c)DutiesThe Task Force shall—(1)evaluate all Federal programs regarding ways to provide greater access to Federal programs and equitable baseline funding in relation to States, to territories for climate change planning, mitigation, adaptation, and resilience;(2)identify statutory barriers to providing territories greater access to Federal programs and equitable baseline funding; and(3)provide recommendations related to climate change in Insular Areas.(d)Comprehensive reportNot later than 1 year after the establishment of the Task Force, the Task Force, in consultation with Insular Areas governments, shall issue a comprehensive report that—(1)identifies Federal programs that have an impact on climate change planning, mitigation, adaptation, and resilience, but exclude territories in regard to eligibility, funding, and assistance, or do not provide equitable baseline funding in relation to States; and(2)provides advice and recommendations related to climate change in Insular Areas, such as new suggested Federal programs or initiatives.(e)Publication; public availabilityThe Administrator of the Federal Emergency Management Agency shall ensure that the report required under subsection (d) is—(1)submitted to the Committees on Energy and Commerce and Natural Resources of the House of Representatives, and Energy and Natural Resources of the Senate;(2)published in the Federal Register for public comment for a period of at least 60 days; and(3)made available on a public website along with any comments received during the public comment period required under paragraph (2).102.Non-Federal cost-share waiverSection 501 of the Omnibus Territories Act of 1977 (48 U.S.C. 1469a), is amended by adding at the end the following:(e)Notwithstanding any other provision of law, in the case of the Insular Areas, any department or agency shall waive any requirement for non-Federal matching funds under $750,000 (including in-kind contributions) required by law to be provided by those jurisdictions..103.Coral reefs prize competitions(a)Prize competitionsThe Director of the Office of Science and Technology Policy shall work with the head of each Federal agency represented on the U.S. Coral Reef Task Force established under Executive Order 13089 (63 Fed. Reg. 32701) to establish prize competitions, in accordance with section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), that promote coral reef research and conservation in the Insular Areas.(b)Waiver of matching requirementSection 204(b) of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6403(b)) is amended—(1)by striking the enumerator and heading for paragraph (2) and inserting the following:(2)Waivers(A)Need and benefit; and(2)by adding at the end of paragraph (2) the following:(B)Sustaining coral reef management and monitoringThe Secretary shall waive all of the matching requirement under paragraph (1) for grants to implement State and territorial coral reef conservation cooperative agreements to sustain coral reef management and monitoring in Florida, Hawaii, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the Virgin Islands of the United States..IIDepartment of the Interior201.Office of Insular Affairs Technical Assistance Program(a)In generalThe Secretary of the Interior, acting through the Office of Insular Affairs Technical Assistance Program, shall provide technical assistance for climate change planning, mitigation, adaptation, and resilience to Insular Areas under the jurisdiction of such Program.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior to carry out this section $5,000,000 for each of the fiscal years 2022 through 2026.202.Runit Dome report and monitoring activities(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior shall submit to the Committees on Natural Resources and Energy and Commerce of the House of Representatives, and to the Committee on Energy and Natural Resources of the Senate, a report, prepared by independent experts not employed by the U.S. government, on the impacts of climate change on the Runit Dome nuclear waste disposal site in Enewetak Atoll, Marshall Islands, and on other environmental hazards in the vicinity thereof. The report shall include the following:(1)A detailed scientific analysis of any threats to the environment, and to the health and safety of Enewetak Atoll residents, posed by each of the following:(A)The Runit Dome nuclear waste disposal site.(B)Crypts used to contain nuclear waste and other toxins on Enewetak Atoll.(C)Radionuclides and other toxins present in the lagoon of Enewetak Atoll, including areas in the lagoon where nuclear waste was dumped.(D)Radionuclides and other toxins, including beryllium, which may be present on the islands of Enewetak Atoll as a result of nuclear tests and other activities of the U.S. government, including tests of chemical and biological warfare agents, rocket tests, contaminated aircraft landing on Enewetak Island, and nuclear cleanup activities.(E)Radionuclides and other toxins that may be present in the drinking water on Enewetak Island or in the water source for the desalination plant.(F)Radionuclides and other toxins that may be present in the groundwater under and in the vicinity of the nuclear waste disposal facility on Runit Island.(2)A detailed scientific analysis of the extent to which rising sea levels, severe weather events and other effects of climate change might exacerbate any of the threats identified above.(3)A detailed plan, including costs, to relocate all of the nuclear waste and other toxic waste contained in—(A)the Runit Dome nuclear waste disposal site;(B)all of the crypts on Enewetak Atoll containing such waste; and(C)the three dumping areas in Enewetak’s lagoon to a safe, secure facility to be constructed in an uninhabited, unincorporated territory of the United States.(b)Marshallese participationThe Secretary of the Interior shall allow scientists or other experts selected by the Republic of the Marshall Islands to participate in all aspects of the preparation of the report required by subsection (a), including, without limitation, developing the work plan, identifying questions, conducting research, and collecting and interpreting data.(c)PublicationThe report required in subsection (a) shall be published in the Federal Register for public comment for a period of not fewer than 60 days.(d)Public availabilityThe Secretary of the Interior shall publish the study required under subsection (a) and results submitted under subsection (b) on a public website.(e)Authorization of appropriation for reportIt is hereby authorized to be appropriated to the Department of the Interior, Office of Insular Affairs, for fiscal year 2022 such sums as may be necessary to produce the report required in subsection (a).(f)Indefinite authorization of appropriation for Runit Dome monitoring activitiesIt is hereby authorized to be appropriated to the Department of Energy such sums as may be necessary to comply with the requirements of 48 U.S.C. 1921b(f)(1)(B).IIINational Oceanic and Atmospheric Administration301.Climate Change Insular Research Grant Program(a)In generalThe Administrator of the National Oceanic and Atmospheric Administration shall establish a Climate Change Insular Research Grant Program to provide grants to institutions of higher education, as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), and nonprofit organizations in Insular Areas for monitoring, collecting, synthesizing, analyzing, and publishing local climate change data, including ocean temperature, sea level rise, ocean acidification, and altered ocean currents data.(b)Authorization of appropriationsTo carry out this section there is authorized to be appropriated to the Administrator $5,000,000 for each of the fiscal years 2022 through 2026.302.Coastal management technical assistance and report(a)Technical assistance(1)In generalThe Administrator of the National Oceanic and Atmospheric Administration, acting through the Director of the Office for Coastal Management, shall provide technical assistance to Insular Areas to enhance such entities’ coastal management and climate change programs.(2)Authorization of appropriationsTo carry out this subsection there is authorized to be appropriated to the Administrator of the National Oceanic and Atmospheric Administration $5,000,000 for each of the fiscal years 2022 through 2026.(b)Annual reportThe Administrator of the National Oceanic and Atmospheric Administration, acting through the Director of the Office for Coastal Management, shall submit an annual report to the Committee on Natural Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the status of—(1)wetland, mangrove, and estuary conditions in Insular Areas; and(2)climate change impacts, including ecological, economic, and cultural impacts, in Insular Areas.303.National Weather Service technical assistance and grants(a)Technical assistance(1)In generalThe Administrator of the National Oceanic and Atmospheric Administration, acting through the Director of the National Weather Service, shall provide technical assistance and outreach to Insular Areas through the San Juan, Tiyan, and Pago Pago Weather Forecast Offices of the National Weather Service. For the purposes of this section, the Administrator may also employ other agency entities as the Administrator deems necessary, in order to improve weather data collection, produce more accurate tropical weather forecasts, and provide science, data, information, and impact-based decision support services to reduce hurricane, typhoon, droughts, tsunamis, tides, and sea level rise impacts in the Insular Areas.(2)Authorization of appropriationsTo carry out this subsection there is authorized to be appropriated to the Administrator $5,000,000 for each of the fiscal years 2022 through 2026.(b)Grants(1)In generalThe Administrator of the National Oceanic and Atmospheric Administration may provide grants to academic, nonprofit, and local entities to conduct climate change research to improve weather data collection, produce more accurate tropical weather forecasts, and provide science, data, information, and impact-based decision support services to reduce hurricane, typhoon, droughts, tsunamis, tides, and sea level rise impacts in the Insular Areas.(2)Authorization of appropriationsTo carry out this subsection there is authorized to be appropriated to the Administrator $5,000,000 for each of the fiscal years 2022 through 2026.304.Ocean and Coastal Mapping Integration ActSection 12204 of the Ocean and Coastal Mapping Integration Act (33 U.S.C. 3503) is amended—(1)in paragraph (12) by striking and;(2)in paragraph (13) by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(14)The study of Insular Areas and the effects of climate change.IVDepartment of Energy401.Office of Insular Area Energy Policy and Programs(a)In generalTitle II of the Department of Energy Organization Act (42 U.S.C. 7131 et seq.) is amended by adding at the end the following:218.Office of insular area energy policy and programs(a)EstablishmentThere is established within the Department an Office of Insular Area Energy Policy and Programs (referred to in this section as the Office). The Office shall be headed by a Director, who shall be appointed by the Secretary and compensated at a rate equal to that of level IV of the Executive Schedule under section 5315 of title 5, United States Code.(b)DutiesThe Office shall—(1)direct, coordinate, implement, and monitor energy planning, education, management, conservation, and delivery programs of the Department to—(A)assist Insular Areas in developing comprehensive energy plans;(B)expand renewable energy and energy efficiency in Insular Areas;(C)reduce or stabilize energy costs in Insular Areas;(D)enhance and strengthen energy infrastructure in Insular Areas to withstand natural disasters; and(E)work with Insular Areas to develop improved regulatory and oversight conditions; and(2)centralize and align all ongoing Department of Energy efforts in the Insular Areas.(c)Annual reportThe Director shall submit an annual report to the Committee on Natural Resources and the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on the status of all projects undertaken and grants approved by the Office.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $20,000,000 for each of the fiscal years 2022 through 2026.(e)Non-Federal Cost-Share waiverAny funding made available to Insular Areas by the Office of Insular Area Energy Policy and Programs under this or any other Federal law shall not be subject to a non-Federal share funding requirement..(b)Conforming amendments(1)Table of contentsThe table of contents of the Department of Energy Organization Act is amended by inserting after the item relating to section 217 the following:Sec. 218. Office of Insular Area Energy Policy and Programs..(2)Positions at level ivSection 5315 of title 5, United States Code, is amended by inserting after the item related to the Director, Office of Science, Department of Energy the following new item: Director, Office of Insular Area Energy Policy and Programs, Department of Energy..402.Comprehensive energy plans(a)In generalNot later than 1 year after the date of the enactment of this Act, the Office of Insular Area Energy Policy and Programs in the Department of Energy, in consultation with the Office of Insular Affairs of the Department of the Interior, shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing—(1)the results of a study of the execution of the comprehensive energy plans required by section 9 of Public Law 113–235 (48 U.S.C. 1492a), including—(A)initial, planned, and current sources of renewable energy;(B)initial, planned, and current energy imports; and(C)projected and actual energy needs during calendar year 2020 for each Insular Area;(2)the lessons learned from the preparation of these plans;(3)the date on which each plan was most recently updated; and(4)recommendations with respect to each Insular Area, on the need to update such plans.(b)Publication; public availabilityThe Secretary of Energy shall ensure that—(1)the report required by subsection (a) is published in the Federal Register for public comment for a period of not fewer than 60 days; and(2)the report required by subsection (a) and any comments received under subsection (b) are made available on a public website.403.Energy Efficient Product Rebate Program(a)DefinitionsIn this section:(1)Eligible territoryThe term eligible territory means a territory that meets the requirements of subsection (c).(2)Energy star programThe term Energy Star program means the program established by section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a).(3)Residential Energy Star productThe term residential Energy Star product means a product for a residence that is rated for energy efficiency under the Energy Star program.(4)Energy officeThe term energy office means the government agency within the territory responsible for developing an energy conservation plan under section 362 of the Energy Policy and Conservation Act (42 U.S.C. 6322).(5)Rebate programThe term rebate program means an energy efficient product rebate program described in subsection (c)(1).(b)EstablishmentThe Secretary of Energy shall establish a program, to be known as the Energy Efficient Product Rebate Program, under which the Director of the Office of Insular Area Energy Policy Programs shall provide allocations to eligible territories in accordance with this section. (c)Eligible territoriesA territory shall be eligible to receive an allocation under subsection (d) if the territory—(1)establishes (or has established) an energy efficient product rebate program to provide rebates to residential consumers for the purchase of residential Energy Star products to replace used products of the same type;(2)establishes clear requirements to prevent illegal dumping of old products and the overflow of landfills, and ensure environmental justice;(3)submits an application for the allocation at such time, in such form, and containing such information as the Director of the Office of Insular Area Energy Policy and Programs may require; and(4)provides assurances satisfactory to the Director of the Office of Insular Area Energy Policy and Programs that the territory will use the allocation to supplement, but not supplant, funds made available to carry out the rebate program.(d)Amount of allocations(1)In generalSubject to paragraph (2), for each of fiscal years 2022 through 2026, the Director of the Office of Insular Area Energy Policy and Programs shall allocate to the energy office of each eligible territory to carry out subsection (e) an amount equal to the product obtained by multiplying the amount made available under subsection (g) for the fiscal year by the ratio that the population of the territory in the most recent calendar year for which data are available bears to the total population of all eligible territories in that calendar year.(2)Minimum allocationsFor each fiscal year, the amounts allocated under this subsection shall be adjusted proportionately so that no eligible territory is allocated a sum that is less than an amount determined by the Director.(e)Use of allocated fundsAn allocation to an energy office under subsection (d) may be used to pay not more than 75 percent of the cost of establishing and carrying out a rebate program.(f)Issuance of rebatesThe amount of a rebate provided under a rebate program shall be determined by the applicable energy office, taking into consideration—(1)the amount of the allocation to the energy office under subsection (d);(2)the amount of any tax incentive available for the purchase of the residential Energy Star product; and(3)the difference between the cost of the residential Energy Star product and the cost of a product that is not a residential Energy Star product, but is of the same type as, and is the nearest capacity, performance, and other relevant characteristics (as determined by the energy office) to, the residential Energy Star product.(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of the fiscal years 2022 through 2026.404.Renewable Energy Grant Program(a)DefinitionsIn this section:(1)Covered entityThe term covered entity means a not-for-profit organization determined eligible by the Secretary for purposes of this section.(2)Department of energy national laboratoriesThe term Department of Energy national laboratories has the same meaning as the term National Laboratory under section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).(3)MicrogridThe term microgrid means an electric system—(A)that serves the local community with a power generation and distribution system; and(B)that has the ability—(i)to disconnect from a traditional electric grid; and(ii)to operate autonomously when disconnected.(4)ProgramThe term Program means the Renewable Energy Grant Program established under subsection (b).(5)Smart gridThe term smart grid means an intelligent electric grid that uses digital communications technology, information systems, and automation to, while maintaining high system reliability—(A)detect and react to local changes in usage;(B)improve system operating efficiency; and(C)reduce spending costs.(b)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Insular Area Energy Policy and Programs shall establish a Renewable Energy Grant Program under which the Director may award grants to covered entities to facilitate projects in Insular Areas described in subsection (d).(c)ApplicationsTo be eligible for a grant under the Program, a covered entity shall submit to the Director an application at such time, in such form, and containing such information as the Secretary may require.(d)Use of funds(1)In generalA covered entity receiving a grant under the Program may use grant funds for a project, in territories of the United States—(A)to develop or construct a renewable energy system;(B)to carry out an activity to increase energy efficiency;(C)to develop or construct an energy storage system or device for—(i)a system developed or constructed under subparagraph (A); or(ii)an activity carried out under subparagraph (B);(D)to develop or construct—(i)a smart grid; or(ii)a microgrid; or(E)to train residents of territories of the United States to develop, construct, maintain, or operate a renewable energy system.(2)LimitationA covered entity receiving a grant under the Program may not use grant funds to develop or construct a facility that generates electricity using energy derived from—(A)fossil fuels; or(B)nuclear power.(e)Technical assistanceThe Director shall ensure that Department of Energy national laboratories offer to provide technical assistance to each covered entity carrying out a project assisted with a grant under the Program.(f)ReportNot later than two years after the establishment of the Program, and on an annual basis thereafter, the Secretary shall submit to Congress a report containing—(1)an estimate of the amount of funds disbursed under the Program;(2)an estimate of the energy conservation achieved as a result of the Program;(3)a description of challenges encountered in implementing projects described in subsection (d)(1); and(4)any recommendations as to additional legislative measures to increase the use of renewable energy in territories of the United States, as appropriate.(g)GAO study and report(1)Study and reportNot later than 180 days after the date of the enactment of this section, the Comptroller General of the United States shall—(A)conduct a study regarding renewable energy and energy efficiency in territories of the United States; and(B)submit to Congress a report containing—(i)the findings of the study; and(ii)related recommendations.(2)ComponentsThe study conducted under paragraph (1) shall consider, in relation to territories of the United States, the potential—(A)to modify existing electric power systems to use renewable energy sources;(B)to expand the use of microgrids; and(C)to improve energy resiliency.405.Offshore wind for the territories(a)Application of outer continental shelf lands act with respect to territories of the united states(1)In generalSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended—(A)in subsection (a) by inserting or lying within the exclusive economic zone of the United States and the Outer Continental Shelf adjacent to any territory or possession of the United States, except that such term shall not include any area conveyed by Congress to a territorial government for administration after control; (B)in subsection (p), by striking and after the semicolon at the end;(C)in subsection (q), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(r)The term State means the several States, the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands of the United States, and the Commonwealth of the Northern Mariana Islands..(2)ExclusionsSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the end the following:(i)This section shall not apply to the scheduling of lease sales in the Outer Continental Shelf adjacent to the Territories and possessions of the United States..(b)Wind lease sales for areas of outer continental shelfThe Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) is amended by adding at the end the following:33.Wind lease sales for areas of Outer Continental Shelf(a)AuthorizationThe Secretary may conduct wind lease sales on the Outer Continental Shelf.(b)Wind lease sale procedureAny wind lease sale conducted under this section shall be considered a lease under section 8(p).(c)Wind lease sales off coasts of territories of the United States(1)Study on feasibility of conducting wind lease sales(A)In generalThe Secretary shall conduct a study on the feasibility, including the technological and long-term economic feasibility, and the potential environmental effects of, conducting wind lease sales on an area of the Outer Continental Shelf within the territorial jurisdiction of American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States.(B)ConsultationIn conducting the study required in subparagraph (A), the Secretary shall consult—(i)the National Laboratories, that term is defined in section 2 of the Energy Policy Act of 2005;(ii)the National Oceanic and Atmospheric Administration, including the Office of National Marine Sanctuaries and National Marine Fisheries Service; and(iii)the Governor of each of American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States.(C)PublicationThe study required in subparagraph (A) shall be published in the Federal Register for public comment for a period of not fewer than 60 days.(D)Submission of resultsNot later than 18 months after the date of the enactment of this section, the Secretary shall submit the results of the study conducted under subparagraph (A) to—(i)the Committee on Energy and Natural Resources of the Senate;(ii)the Committee on Natural Resources of the House of Representatives; and(iii)each Delegate or Resident Commissioner to the House of Representatives from American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States.(E)Public availabilityThe Secretary shall publish the study required under subparagraph (A) and results submitted under subparagraph (D) on a public website.(2)Call for information and nominationsThe Secretary shall issue a call for information and nominations for proposed wind lease sales for areas determined to be feasible under the study conducted under paragraph (1).(3)Conditional wind lease sales(A)In generalFor each territory, the Secretary shall conduct not less than 1 wind lease sale on an area of the Outer Continental Shelf within the territorial jurisdiction of such territory that meets each of the following criteria:(i)The study required under paragraph (1)(A) concluded that a wind lease sale on the area is feasible.(ii)The Secretary has determined that the call for information has generated sufficient interest for the area.(iii)The Secretary has consulted with the Secretary of Defense and other relevant Federal agencies regarding such a sale.(iv)The Secretary has consulted with the Governor of the territory regarding the suitability of the area for wind energy development.(B)ExceptionIf no area of the Outer Continental Shelf within the territorial jurisdiction of a territory meets each of the criteria in clauses (i) through (iv) of subparagraph (A), the requirement under subparagraph (A) shall not apply to such territory..406.State Energy Program non-Federal cost-share waiverFunding made available to a territory under the Department of Energy’s State Energy Program (42 U.S.C. 6321 et seq.) shall not be subject to a non-Federal share funding requirement.VEnvironmental Protection Agency501.DefinitionsIn this title:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)DirectorThe term Director means the Director of the Insular Area National Program Office.(3)Eligible entityThe term eligible entity means each of the following:(A)A government, municipality, agency, or instrumentality of a territory.(B)A private, nonprofit organization or institution.(C)An institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001), except that such term does not include private, nonprofit institutions of higher education).(D)Any combination of entities described in subparagraphs (A) through (C), including partnerships and consortiums of local governments. (4)OfficeThe term Office means the Insular Area National Program Office established by section 502. (5)Renewable energyThe term renewable energy means energy that has been derived from Earth’s natural resources that are not finite or exhaustible, including solar, wind, hydroelectric, geothermal, ocean (thermal and mechanics).502.Insular Area National Program Office(a)EstablishmentThere is established within the Environmental Protection Agency an office, to be known as the Insular Area National Program Office. The Office shall be headed by a Director, who shall be appointed by the Administrator and compensated at a rate equal to that of level IV of the Executive Schedule under section 5315 of title 5, United States Code.(b)DutiesThe Director shall—(1)direct, coordinate, implement, and monitor programs of the Environmental Protection Agency to—(A)build, enhance, and strengthen infrastructure in Insular Areas to withstand natural disasters;(B)expand renewable energy and energy efficiency in Insular Areas; and(C)provide technical assistance in Insular Areas.(2)centralize and align all ongoing Environmental Protection Agency efforts in the Insular Areas.(c)Annual reportThe Director shall submit an annual report to the Committee on Natural Resources and the Committee on Energy and Commerce of the House of Representatives, and the Committee on Energy and Natural Resources of the Senate on the status of all projects undertaken and grants approved by the Office.(d)Authorization of appropriationsFor the Insular Area National Program Office, there is authorized to be appropriated to the Administrator $20,000,000 for each of the fiscal years 2022 through 2026.(e)Non-Federal Cost-Share waiverAny funding made available to Insular Areas by the Office shall not be subject to a non-Federal share funding requirement.503.Insular Area Sustainable Infrastructure Grant Program(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Director of the Insular Area National Program Office shall establish and carry out a program, to be known as the Insular Area Sustainable Infrastructure Grant Program to provide grants to eligible entities in the Insular Areas to build, enhance, and strengthen infrastructure systems in Insular Areas to withstand natural disasters, including drinking water systems, septic systems, stormwater systems, and solid waste systems.(b)Use of fundsAn eligible entity that receives a grant for infrastructure system projects under the Insular Areas Sustainable Infrastructure Grant Program may use such funds for—(1)development-phase activities, including planning, feasibility analysis (including any related analysis necessary to carry out an eligible project), revenue forecasting, environmental review, permitting, preliminary engineering and design work, and other preconstruction activities;(2)construction, reconstruction, rehabilitation, and replacement activities; and(3)the acquisition of real property or an interest in real property (including land relating to the project, and improvements to land), environmental mitigation, construction contingencies, and acquisition of equipment.(c)Applications(1)InclusionsAn application under this subsection shall include—(A)a description of the project proposed by the eligible entity;(B)an evaluation (using methodology approved by the Director) of the quantifiable and unquantifiable benefits of the proposed project;(C)an estimate of the cost of the proposed project; and(D)a description of the age and expected lifetime of the infrastructure system funded by the project.(2)PriorityIn providing grants under this section, the Director shall give priority to proposed projects that, as determined by the Director—(A)maximize public health benefits;(B)are the most cost effective;(C)serve areas with environmental justice communities—(i)in rural remote areas; or(ii)that have challenged environmental conditions.(3)Application Guidance and ProcessesThe Director shall provide Insular Areas—(A)guidance for use in applying for grant funds under this section, including information regarding—(i)the process and forms for applications;(ii)permissible uses of funds received; and(iii)an annual deadline for submission of the applications;(B)a process by which the Director shall approve or disapprove each application; and(C)a streamlined process by which an Insular Area may renew an application described in subparagraph (A) for subsequent fiscal years.(d)Limitation on use of funds(1)OfficeThe Director shall use 100 percent of the funds made available to carry out this section to provide grants, on a competitive basis, to eligible entities in Insular Areas.(2)Grant recipientAn eligible entity may use not more than 10 percent of a grant provided under this section for administrative expenses of an approved project.(e)Authorization of appropriationsTo carry out this section there is authorized to be appropriated to the Administrator $50,000,000 for each of the fiscal years 2022 through 2026.504.Insular Area Renewable Energy Grant Program(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Director of the Insular Area National Program Office shall establish and carry out a program, to be known as the Insular Area Renewable Energy Grant Program to provide grants to eligible entities in the Insular Areas to expand renewable energy and energy efficiency in the Insular Areas. (b)Eligibility(1)Projects eligible for assistanceThe following projects may be carried out with amounts made available under this section:(A)Construction of a new renewable energy system.(B)A project for energy redundancy and resilience based on renewable energy and for hurricane and storm damage reduction on renewable energy systems that the Director determines is technically sound, economically justified, and environmentally acceptable.(C)A project for enhanced energy efficiency in the operation of infrastructure that belongs to an eligible entity.(D)A project for repair, rehabilitation, or replacement of a renewable energy system.(E)A project to prevent, reduce, or mitigate the effects of hurricanes or storms, including projects that enhance the resilience of renewable energy systems.(F)Acquisition of real property or an interest in real property—(i)if the acquisition is integral to a project described in subparagraphs (A) through (D); or(ii)pursuant to an existing plan that, in the judgment of the Director, as applicable, would mitigate the environmental impacts of renewable energy system infrastructure projects.(G)A combination of projects under subparagraphs (A) through (F).(2)Activities eligible for assistanceAn eligible entity may use a grant provided under this section for, with respect to an eligible project—(A)development-phase activities, including planning, feasibility analysis (including any related analysis necessary to carry out an eligible project), revenue forecasting, environmental review, permitting, preliminary engineering and design work, and other preconstruction activities;(B)construction, reconstruction, rehabilitation, and replacement activities; and(C)the acquisition of real property or an interest in real property (including land relating to the project, and improvements to land), environmental mitigation, construction contingencies, and acquisition of equipment.(c)Applications(1)InclusionsAn application under this subsection shall include—(A)a description of the project proposed by the eligible entity;(B)an evaluation (using methodology approved by the Director) of the quantifiable and unquantifiable benefits of the proposed project;(C)an estimate of the cost of the proposed project; and(D)a description of the age and expected lifetime of a renewable energy or energy efficiency system funded by the project.(2)PriorityIn providing grants under this section, the Director shall give priority to proposed projects that, as determined by the Director—(A)maximize public health benefits;(B)are the most cost effective;(C)serve areas with environmental justice communities—(i)in rural remote areas; or(ii)that are poor air quality areas.(3)Application Guidance and ProcessesThe Director shall provide Insular Areas—(A)guidance for use in applying for grant funds under this section, including information regarding—(i)the process and forms for applications;(ii)permissible uses of funds received; and(iii)an annual deadline for submission of the applications;(B)a process by which the Director shall approve or disapprove each application; and(C)a streamlined process by which an Insular Area may renew an application described in subparagraph (A) for subsequent fiscal years.(d)Limitation on use of funds(1)OfficeThe Director shall use 100 percent of the funds made available to carry out this section to provide grants, on a competitive basis, to eligible entities in Insular Areas.(2)Grant recipientAn eligible entity may use not more than 10 percent of a grant provided under this section to fund administrative expenses of an approved project.(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated to the Administrator $50,000,000 for each of the fiscal years 2022 through 2026.505.Insular Area Technical Assistance Program(a)In generalThe Insular Area National Program Office Director shall establish a program, to be known as the Insular Area Technical Assistance Program, to provide technical assistance to Insular Areas relating to climate change planning, mitigation, adaptation, and resilience. (b)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $5,000,000 for each of the fiscal years 2022 through 2026.VIEmergency Management601.Community disaster loans repayment cancellationNotwithstanding any other provision of law, repayment of a loan made to a local government in an Insular Area under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184), including any interest on such loan, shall be canceled.602.Disaster relief non-Federal cost-share waiverFunding made available to an Insular Area for disaster relief, long-term recovery, restoration of infrastructure and housing, economic revitalization, and mitigation pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) shall not be subject to a non-Federal share funding requirement.